Citation Nr: 1642574	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-36 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for Parkinson's disease (also claimed as left hand tremor), to include as secondary to a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1990 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Service connection for the residuals of a skull fracture, which resulted from a motorcycle accident in service, was established in a March 2013 rating decision, with an effective date in October 1993.  In a February 2006 statement, the Veteran reported that the residuals from his service-connected head injury worsened.  In a March 2013 statement, he characterized his in-service injury as a TBI, and again stated that the residuals of that service-connected head injury had worsened.  The Board notes that although the Veteran's service-connected disability had previously been characterized as the residuals of a "skull fracture," it is synonymous with a TBI and therefore encompasses the residuals of the TBI he suffered in service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the issue of entitlement to an increased rating for the residuals of the Veteran's service connected head injury/TBI has been raised by the Veteran; however, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current Parkinson's disease was caused by a TBI during service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for Parkinson's disease, claimed as secondary to a service-connected TBI, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(d) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for Parkinson's disease (also claimed as left hand tremor), to include as secondary to a service-connected TBI.  As noted above, the Veteran is service connected for a skull fracture/TBI that was due to an in-service head injury suffered during a 1991 motorcycle accident.  

The Board finds that service connection for Parkinson's disease is warranted.  Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  To prevail on the issue of secondary service connection, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448.

Applicable regulations establish a presumption that certain disorders following a service-connected TBI are the proximate result of that in-service injury.  Specifically, 38 C.F.R. § 3.310(d) provides that in the absence of clear evidence to the contrary, Parkinsonism, including Parkinson's disease, shall be held to be the proximate result of a service-connected TBI where the disorder follows a moderate or severe TBI.  In determining the severity of a TBI, VA will consider several factors, including whether the veteran suffered a loss of consciousness (LOC) and the duration of the LOC.  See 38 C.F.R. § 3.310(d)(3)(i).  The determination of the severity level under this section is based on the TBI symptoms at the time of the injury or shortly thereafter, rather than the current level of functioning.  38 C.F.R. § 3.310(d)(3)(ii).  Further, VA will not require that the TBI meet all of the criteria listed under a certain severity level, in order to classify the TBI at that severity level.  Id.  If a TBI meets the criteria in more than one category of severity, then VA will rank the TBI at the highest level in which a criterion is met, except where the qualifying criterion is the same at both levels.  Id.  The provision defines a moderate TBI as including a LOC lasting greater than thirty minutes, but less than twenty-four hours.  

Here, the criteria to establish service connection for Parkinson's disease as secondary to a service-connected TBI are met.  The evidence of record clearly shows that the Veteran has a current diagnosis of Parkinson's disease, with a medical diagnosis of the disease as early as June 2009.  See June 2009 VA medical record.  Thus, this current disability is clearly established.  The Veteran satisfies the second element of the three-part secondary service connection test because he suffered a TBI in-service during a 1991 motorcycle accident.  As noted above, service connection has been established for the residuals of this in-service injury.  Finally, the nexus element is met because 38 C.F.R. § 3.310(d) provides a presumption that if a veteran develops Parkinson's disease following a service-connected moderate or severe TBI, then the Parkinson's disease is presumed to be the proximate result of that TBI.  In the instant case, the Veteran's TBI is determined to be moderate in severity because the evidence shows abnormal structural imaging at the time of the accident.  See October 1991 Discharge Summary from UCSD Medical Center (demonstrating a left frontal contusion on CT scan). 

Although the September 2013 VA examiner opined that the Veteran's Parkinson's disease is less likely than not related to the TBI he suffered in service because of the time that passed between the in-service injury and the onset of the disorder, the Board finds that this evidence does not rise to the level of "clear evidence to the contrary," such that the presumption of has been rebutted, particularly given that section 3.310(d)(i) does not mandate that Parkinson's disease manifest within a specified period of time after the occurrence of a TBI, and given the other evidence of record.  See, e.g., October 2014 statement from R.L.N., M.D.
Accordingly, because the Veteran (1) has a current diagnosis of Parkinson's disease, (2) has a service-connected moderate TBI, and (3) falls within the scope of the presumption set forth by 38 C.F.R. § 3.310(d), he satisfies all required elements for secondary service connection.  Therefore, service connection for Parkinson's disease is granted.


ORDER

Service connection for Parkinson's disease is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


